Citation Nr: 0844984	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO.  05-06 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
service-connected removal of the left ilioinguinal nerve due 
to nerve entrapment.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Kedem, Counsel





INTRODUCTION

The veteran served on active duty from November 1989 to 
November 1992.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2004 rating decision by which the RO denied the 
veteran's claim.  

In September 2004, the RO began to develop the issues of 
entitlement to service connection for a low back disability, 
left inner thigh condition, and groin condition all claimed 
as secondary to the service-connected removal of the 
ilioinguinal nerve due to nerve entrapment.  The RO denied 
the low back claim by June 2005 rating decision but did not 
adjudicate the other claims.  Further action by the RO is 
awaited.

In December 2008, the veteran's representative prepared a 
written brief on his behalf.  The brief appears to raise 
several additional claims.  They include entitlement to 
service connection for damage to the obturatorius nerve, 
entitlement to service connection for damage to the 
genitofemoral nerve, entitlement to service connection for 
depression, and entitlement to service connection for an 
inguinal hernia, all claimed as secondary to the service-
connected removal of the left ilioinguinal nerve due to nerve 
entrapment.  The veteran is also claiming entitlement to 
special monthly compensation (SMC) pursuant to claimed 
erectile dysfunction.  To the extent that these issues do not 
mirror the ones the RO has already begun to develop in 
September 2004, the Board is referring them to the RO for 
initial adjudication.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).


FINDING OF FACT

The veteran's service-connected removal of the left 
ilioinguinal nerve due to nerve entrapment is manifested by 
no more than severe to complete paralysis of the ilioinguinal 
nerve.



CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in 
excess of 10 percent for the veteran's service-connected 
removal of the left ilioinguinal nerve due to nerve 
entrapment have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.3, 4.7, 4,.124a, Diagnostic Code 
8530 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ), in this case 
the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Notice consistent with Dingess  was 
provided in March 2006.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet App 37 (2008).  Further, if the Diagnostic Code 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  As with proper notice for an initial disability rating 
and consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id. 

The VCAA duty to notify was largely satisfied by way of 
letters sent to the veteran in December 2003 and September 
2005 that fully addressed all three notice elements and was 
sent prior to the initial AOJ decision in this matter.  The 
letters informed the veteran of what evidence was required to 
substantiate the claim and of the veteran's and VA's 
respective duties for obtaining evidence.  

The VCAA duty to notify, however, was not satisfied with 
respect to the notice elements detailed in Vazquez-Flores.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that any error by VA in providing the 
notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the four notice elements the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  The Federal Circuit stated 
that requiring an appellant to demonstrate prejudice as a 
result of any notice error is inconsistent with the purposes 
of both the VCAA and VA's uniquely pro-claimant benefits 
system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores, 
supra ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F.3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores v. Peake, supra.

The Board finds that the notice errors did not affect the 
essential fairness of the adjudication because the veteran 
was given ample notice of the rating provision in question, 
and he has had the opportunity over the years in which this 
appeal was pending to seek any necessary clarification from 
his representative or VA.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA medical 
records, and the veteran submitted some private medical 
records.  The veteran was afforded VA medical examinations in 
connection with the issue on appeal.  Significantly, neither 
the veteran nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the veteran is required to fulfill VA's duty 
to assist the veteran in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Standard of Review 

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 4.3 (reasonable doubt to be 
resolved in veteran's favor).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Discussion

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities (Schedule), which 
assigns ratings based on the average impairment of earning 
capacity resulting from a service-connected disability.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  The Court has held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings.  See Hart v. Mansfield, 
21 Vet App 505 (2007).

The veteran's service-connected removal of the left 
ilioinguinal nerve due to nerve entrapment has been rated 10 
percent disabling by the RO under the provisions of 
Diagnostic Code 8530.  38 C.F.R. § 4.124a.  

Under Diagnostic Code 8530, mild to moderate paralysis of the 
ilioinguinal nerve warrants a zero percent evaluation.  
Severe to complete paralysis of the ilioinguinal nerve 
warrants and 10 percent evaluation.  38 C.F.R. § 4.124a, 
Diagnostic Code 8530.  Ten percent is the highest rating 
available under this provision.

The veteran underwent surgery in service for the removal of 
the ilioinguinal nerve.  
The veteran asserts that his service-connected disability 
causes excruciating pain through the left side of the body 
although it does not interfere with his ability to work.

On February 2004 VA fee-basis examination, the veteran 
complained of pain in the groin and scrotal area.  According 
to the veteran, the pain started in the left groin area and 
traveled to his back and down the leg.  On objective 
examination, there was severe pain on slight palpation of the 
abdominal wall and scrotal area.  The examiner observed a 
large left inguinal hernia.  Neurologically, strength was 
intact in the upper and lower extremities, and sensory 
ability was intact in all but the inguinal area.  The 
examiner diagnosed a probable left inguinal hernia and 
possible entrapment.  The examiner commented that examination 
was difficult due to the veteran's lack of cooperation.  

An April 2004 computed tomography scan of the pelvis revealed 
no masses or ascites.  The bones were well mineralized and 
intact, and the prostate was not enlarged.  

In October 2004, acute left groin pain was noted following a 
work-related accident.  

On January 2005 VA fee-basis medical examination, gait was 
normal, but the veteran used a cane on occasion.  Palpation 
of the muscles revealed no lowered endurance or impaired 
coordination.  In pertinent part, the examiner diagnosed left 
groin strain and the removal of the ilioinguinal nerve due to 
nerve entrapment and swelling of the right inner thigh and 
testicles.  An addendum to the examination report revealed 
that there was no relationship between a low back disability 
and the service-connected ilioinguinal nerve disorder.

On May 2006 VA fee-basis examination report, the examiner 
indicated that the parts of the body affected by the 
ilioinguinal nerve paralysis were the scrotum, left hip, and 
left abdomen.  Nerve damage caused tingling, numbness, pain, 
and weakness.  The nerve disease resulted in pain traveling 
from the inner thigh, low back, and hip to the left side of 
the body.  Scrotal pain was constant and aggravated by 
physical activity and relieved by rest.  There was 
iliofemoral nerve involvement and sensory dysfunction with 
numbness of light touch to the left groin.  The surgical scar 
was unremarkable.  The examiner diagnosed removal of the left 
ilioinguinal nerve due to nerve entrapment.  Subjective 
factors were pain in the scrotum, upper inner left thigh, low 
back, and left abdomen.  The objective factors were numbness 
in the groin and the intermittent requirement of a cane for 
walking.  

The Board acknowledges the veteran's pain and discomfort; 
however, no further compensation is warranted under 
Diagnostic Code 8530, as the veteran is already in receipt of 
the highest rating available under that provision.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8530.  There are no other 
provisions in the Schedule that pertain to the ilioinguinal 
nerve.

No separate evaluation is warranted for post-surgical 
scarring, for the record is largely silent as to such scars, 
and the May 2006 examiner found no particular problems 
associated with residual surgical scars.  In any event, the 
provisions in the Schedule related to scars are inapplicable 
in the veteran's case.  Diagnostic Code 7800 entails 
disfigurement of the head, face, or neck, and these body 
parts are not implicated by the veteran's service-connected 
disability.  38 C.F.R. § 4.118 (2008).  Diagnostic Code 7801 
deals with scars other than to the head, face, or neck that 
cause limitation of motion.  Id.  This provision is not 
applicable herein because no limitation of motion due to 
post-surgical scars has been reported by the veteran or found 
on examination.  Diagnostic Code 7802 pertains to scars other 
than those of the head, face, or neck that cover areas of 144 
square inches or greater.  Id.  There is no indication that 
the in-service ilioinguinal nerve surgery left a scar of that 
magnitude, and Diagnostic Code 7802 does not apply.  
Diagnostic Code 7803 relates to superficial but unstable 
scars.  Id.  The veteran's scarring is not shown to be 
unstable, and Diagnostic Code 7803 need not be considered for 
application.  Diagnostic Code 7804 covers scars that are 
superficial and painful on examination.  Id.  The veteran has 
not complained of scar pain, and additional compensation 
under Diagnostic Code 7804 is not warranted.  Finally, under 
Diagnostic Code 7805, all other scars are to be rated based 
on the limitation of function of the part affected.  Id.  No 
limitation of function due to post-operative scars has been 
noted, and the veteran is not entitled to further 
compensation under Diagnostic Code 7805.

The Board observes that the May 2006 examiner observed 
iliofemoral nerve involvement.  The Board need not discuss 
this matter at this time because further action is required 
on the part of the RO, as outlined in the Introduction above.  

The Board notes as well that the veteran's service-connected 
disability does not appear to have fluctuated in severity 
during the course of this appeal.  Thus, a staged rating need 
not be considered.  Hart, supra.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1) (2008).  In this regard, the Board 
finds that there has been no showing by the veteran that the 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
referral for consideration of the assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.


ORDER

The appeal is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


